DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on April 15, 2021.  In particular, claim 5 which has been amended change the degree of hydrogenation of the copolymer and to include the sulfenamide accelerator.  This combination of limitations was not present in the original claims at the time of the preceding action.   It is also noted that claim 12 is new.   Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al (WO 2016/039008, please refer to US 2017/0226331 for English language equivalent and mapping) in view of Costantini et al (US 2010/0144946).
Regarding claim 5, Ishino teaches a rubber composition for a tire comprising 100 parts by mass of a rubber component containing a hydrogenated copolymer ([0022]) obtained by hydrogenating ([0030]) an aromatic vinyl conjugated diene copolymer ([0030]).  The weight average molecular weight ranges is greater than 400,000 ([0024]) and the degree of hydrogenation is greater than 90% ([0022]).  
However, Ishino fails to teach the amounts of each of the thiuram and sulfenamide accelerators.
Costantini teaches a rubber composition for use in a tire (Abstract) which incorporates a primary accelerator such as a sulfenamide and a secondary accelerator such as a thiuram ([0054]). The primary accelerator is present in the amount from 0.5 to 4 phr and the secondary accelerator is used in the amount from 0.05 to 3 phr ([0054]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the blend of accelerators as taught by Costantini as the accelerators of Ishino. One would have been motivated to do so in order to receive the expected benefit of controlling the vulcanization process and the properties of the vulcanized material (Costantini, [0054]).
Regarding claim 7, Ishino teaches that the rubber can be used in a tread for a tire ([0103]).
Regarding claim 9 and 11, Ishino teaches a pneumatic tire manufactured using the rubber composition as presently claimed.
Regarding claim 12, Ishino teaches that the rubber component comprises 75 % by mass or more of the hydrogenated copolymer (Abstract).
Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: Hattori does not disclose the newly amended hydrogenation level.
Examiner’s response:  Hattori is no longer used as a reference.  Ishino teaches the recited hydrogenation level.
Applicant’s argument: The presently claimed invention has unexpected results, namely that the abrasion resistance is improved while maintaining the vulcanization rate.
Examiner’s response:  Applicant’s argument of unexpected results of the claimed invention is not persuasive because Ex. 9 incorporates a hydrogenated SBR with a hydrogenation level of 80% which is outside the scope of the claimed invention, yet still exhibits excellent abrasion resistance as well as good vulcanization rate.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764